Case 6:19-cv-01888-PGB-DCI Document 6-5 Filed 05/11/20 Page 1 of 5 PageID 126



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

                                   Case No.: 6:19-cv-1888-Orl-40DCI
                                Criminal Case No.: 6:11-cr-356-Orl-40DCI

SHELDON JOEL RAMNARAINE,

        Petitioner,

v.

UNITED STATES OF AMERICA,

       Respondent.
_____________________________/

                       SWORN AFFIDAVIT OF SWARSATI RAMNARAINE

        COMES NOW, Swarsati Ramnaraine, and files this, her sworn affidavit in support of the claims

made against Francis Wesley “Buck” Blankner, Jr. (“Buck”), by my son, Sheldon Joel Ramnaraine (“Joel”).

I have first-hand knowledge of Buck’s work and performance in Joel’s case. I am 68 years old at the date

of this document. I am able to make this document and state the following under the penalty of perjury:

        This whole thing is one of the worse experiences of my life and I can’t believe how long it has been

going on. Everything stated one day when Joel was in college. I got a phone call from Joel and he told me

he had something to tell me, but that I should sit down first. I was worried when he said that but I sat down

and listened to him. He told me that the FBI went to his school to questioned him for about three hours. I

was in shock and started to shake and cry. No mother ever wants to hear that the FBI is looking for their

child. Not long after that, my daughter Urmila and her husband John came home to see me. They already

knew what was going on.

        The next day, I got a call from my oldest daughter Sherry who lives in New York. She also knew

what was going on and she told me that she already bought a plane ticket to fly down to Florida to be with

us. Our entire family came together to support Joel and one another during this hard time.


                                                     1
Case 6:19-cv-01888-PGB-DCI Document 6-5 Filed 05/11/20 Page 2 of 5 PageID 127



        When Sherry came to Florida, I went with her to see a lawyer for Joel. We had a meeting but we

could not afford his fee. Everyone kept looking for lawyers and then one day, Joel told us about Buck. He

said he found Buck online and that we should have a meeting. I went to see Buck with my daughter the first

time. He seemed so kind and like he really cared about us. He said he had a lot of experience with this kind

of case and it look like he really genuinely wanted to help us. He said that he usually charges $25,000 but

he would work out a payment plan so we don’t have to pay everything at once. We started to pay Buck and

from the very beginning, Buck told me not to worry because Joel would not go to prison. He said that my

son was very smart and a good person. He promised to do everything he could but that no matter what, Joel

would not go to prison.

        A short time later, Joel came home from school. He was spending summer break with me and my

husband at home. We did not hear much from Buck and everything seemed to be fine. Then, Joel had to go

back to school in August. Then I got a call from Joel one day saying that he had to leave school. I was upset

and shocked but I went to Gainesville with my daughter to bring Joel and his things home. After that, we

met Buck at the court house. I brought Joel’s passport with me because we had to give it to the court to

keep. After we gave them Joel’s passport, we had to go to another room. Then someone put an ankle bracelet

on Joel’s foot so they could track him to see where he was going. Buck told us again not to worry because

he was taking care of everything. At the end, me and my husband came back home with Joel.

        After that, I did not have much contact with Buck. Every time we went to his office, he always

wanted to see Joel alone but it was never for long. Buck just always kept saying that Joel would not go to

prison and that was the most important thing to me. One day, Buck called us to go to his office again. He

said that he would make a deal with us. He said that if we give him one last payment of $5,000 we would

not have to pay anything else. We were so happy that Buck really seemed to understand our situation. We

did not have the money at the time so our whole family came together and my son-in-law made the payment

with his credit card. Buck also told us that he was going to hire a psychologist who to testify for Joel at

trial. Buck said that the psychologist would prove how Joel did not have any problems with children. One



                                                     2
Case 6:19-cv-01888-PGB-DCI Document 6-5 Filed 05/11/20 Page 3 of 5 PageID 128



last thing he said was that the judge changed in Joel’s case but that we should not worry because he knew

the new judge personally so he would talk to her for us.

        A while later, Joel had a date to go to court. Me, my husband, and my son-in-law went with Joel to

court. We thought Buck was going to talk on Joel’s behalf and tell the judge about how Joel was innocent

and all the illegal things the FBI did. But instead of doing that, Buck said how Joel was guilty. I did not

really understand what was going on because Joel was innocent. Then when we came out of the court room

Buck told me not to worry because he was going to keep fighting Joel’s case. I did not really understand

everything but I trusted him because he was our lawyer. Plus, he kept on talking about the psychologist that

he was going to get for Joel’s trial so it looked like he had a big plan to help my son.

        One day after all of that, Buck called us into the office again to meet with Joel. He was late and

when he showed up, he said that he was sorry. He told us that he was late because his wife had cancer and

he went to see the doctor. My husband and I went up with Joel to Buck’s office and he told me and my

husband not to worry because he was working hard on Joel’s case. He showed us about three or four boxes

that was full of papers. He said it was all the work he was doing for Joel’s trial. We were so thankful for all

the work he was doing for us even though his wife had cancer. Before we left his office, me and my husband

and Joel held hands with Buck and prayed for his wife to get better. He was so happy that we did that for

him. He told us again not to worry about Joel because he was taking care of everything. I left the office that

day feeling much better because I thought he was working hard on Joel’s case.

        Finally, we had to go to court one last time with Joel. Buck said we would be in front of the new

judge and that we did not need to worry because Joel was going to be come with us. Joel wore his church

suit and we all went to court to support him. My daughter and son-in-law even spoke to the judge on Joel’s

behalf. We were all shocked when they took Joel away to prison. Me and my husband really believe that

nothing would happen to Joel because that is what Buck said. Plus, he showed us all the boxes of work he

was doing for Joel’s trial. But in the end, Joel ended up going to prison anyway. Buck did not even get the

psychologist to testify at the trial. I just did not know what to do. That was the worse day of my life.



                                                      3
Case 6:19-cv-01888-PGB-DCI Document 6-5 Filed 05/11/20 Page 4 of 5 PageID 129



        When the judge told the cops to take Joel away, I started crying and said that I wanted to hug my

son, but they would not even let me hug Joel. All along, Buck had been telling us that he was taking care

of everything and that Joel would not go to prison. And now, they were taking my son away from me and

I could not even hug him. Buck lied to us the whole time and in the end, they took Joel to prison even

though Buck said he was taking care of everything.

        After we came out of the court room, I could barely stand. My daughter and son-in-law had to hold

on to me to help support me. When we came out into the hallway, Buck came up to me and held on to me.

He said this should not have happened and that not to worry because he would do an appeal.

        Buck said that he needed more money for the appeal. We only had $2,500 left but Buck said that

was okay, and that he would do the whole appeal for that much. We were desperate so a few days later, we

paid Buck the $2,500. We used all of our savings to pay Buck and there was nowhere else we could go. I

did not know who I could turn to. We gave Buck the money so he could do the appeal and get my son out

of prison. I lost hope after that because we did not hear back from Buck after that. We kept calling his office

and his secretary always said he was busy or out of the office. We did not know what to do.

        One day, we were so desperate to talk to Buck that we went to his office and asked to see him. The

secretary said that he wasn’t in the office so we sat there and waited for him to show up. We sat for a long

time and then finally, Buck came walking down the stairs. He was actually there the whole time and they

were lying to us about him not being there.

        Thankfully, we got a new lawyer after all of this who was willing to work with us and help Joel

later on. My son has been fighting this case from day one because he is innocent. For six years, me and my

husband would drive more than 350 miles every two weeks to visit Joel while he was in prison because he

is a genuinely loving, kind, and honest person and we love him with all of our heart. I really could not ask

for a better son. God really blessed us when it comes to Joel. He does not deserve this and it has been

overwhelming and heartbreaking for me to watch my son suffer so much for something he did not do. No

one would listen to us. Buck did not do anything to help us. Instead he lied to us the whole time about

everything. Since all of this happened, Buck has gotten in trouble many times by the Supreme Court and

                                                      4
Case 6:19-cv-01888-PGB-DCI Document 6-5 Filed 05/11/20 Page 5 of 5 PageID 130


other courts for the same thing and he should not be able to ruin the lives of innocent people anymore. I

pray that the court will finally help us because nobody else is listening.

        This is a true, correct, and complete statement made with first-hand knowledge by the Affiant,

Swarsati Ramnaraine, made this       i   day of   /19C2Y         2020 within the county of Osceola, Florida.



                                                                    Respectfully Submitted,


                                                                         Ze./Vt-I-Jc t..6
                                                                    Swarsati Ramnaraine, Affiant




                                                      5
